The action of the court in denying the motion for a new trial upon the ground that the verdict was contrary to the weight of the evidence constitutes the only question presented upon this appeal.
The trial court had the witnesses before him, and the advantage of observing their manner and demeanor upon the stand. Under such circumstances, the presumption is in favor of the correctness of his ruling. Hatfield v. Riley, 199 Ala. 388,74 So. 380.
We do not deem it necessary to enter into a discussion of the testimony. Suffice it to say that, after a careful review of the record, we are not persuaded, under the familiar rule announced in Cobb v. Malone, 92 Ala. 630, 9 So. 738, that a reversal should be rested upon this action of the court.
The judgment appealed from will be affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and SAYRE, JJ., concur.